Per Curiam,
As to appellee’s motion to quash this appeal for violation of our rules relating to assignments of error, it is only necessary to repeat, in substance, what has so often been said in Landis v. Evans, 113 Pa. 332, and many other cases, that assignments of error are an essential part of the pleadings in this Court, and, as such, they should be so complete in themselves as not to require reference to other parts of the record presented for our consideration. When the cause is disposed of by us and the record is remitted to the court below, all that usually remains of record here are the praecipe, assignments of error and pleas thereto. These should be so complete in themselves as to show the basis of our judgment or decree, as the case may be. It must therefore be obvious to every reflecting mind that each specification of error, respectively, should, in and of itself, present the question we are called upon to decide.
Tested by this principle, the motion to quash is well taken and should prevail; but we are all so well satisfied with the correctness- of the learned court’s decision on all the questions presented by the record that we have concluded to dispose of the cáse on its merits by affirming the decree appealed from, on the opinion of the learned president of the 20th judicial district, who specially presided at the hearing.
We deem it unnecessary to add anything to what he has so well said.
Decree affirmed and appeal dismissed at appellant’s costs.